                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ROBERT MUSE,                                  )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.:   2:20-CV-173-TAV-CRW
                                              )
KATY WILSON,                                  )
                                              )
              Defendant.                      )


                              MEMORANDUM OPINION

       Plaintiff, a prisoner in the Campbell County Jail, has filed a motion for leave to

proceed in forma pauperis [Doc. 1], his inmate trust account statement [Doc. 5], and a pro

se complaint for violation of § 1983, alleging discrimination based on Defendant Sergeant

Katy Wilson’s denial of “trustie” positions to him and other sex offender inmates [Doc. 2].

For the reasons set forth below, Plaintiff’s motion for leave to proceed in forma pauperis

[Doc. 1] will be GRANTED and this action will be DISMISSED.

I.     FILING FEE

       First, it appears from Plaintiff’s motion for leave to proceed in forma pauperis

[Doc. 1.] and his inmate trust account statement [Doc. 5] that he is unable to pay the filing

fee. Accordingly, pursuant to 28 U.S.C. § 1915, this motion [Doc. 1] will be GRANTED.

       Because Plaintiff is an inmate in the Campbell County Jail, he will be ASSESSED

the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will be

DIRECTED to submit to the Clerk, U.S. District Court, 220 West Depot Street, Suite 200,

Greeneville, Tennessee 37743, as an initial partial payment, whichever is the greater of:



Case 2:20-cv-00173-TAV-CRW Document 6 Filed 10/21/20 Page 1 of 6 PageID #: 19
(a) twenty percent (20%) of the average monthly deposits to Plaintiff’s inmate trust

account; or (b) twenty percent (20%) of the average monthly balance in his inmate trust

account for the six-month period prior to the filing of the complaint. 28 U.S.C.

§ 1915(b)(1)(A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account shall

submit twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited

to Plaintiff’s trust account for the preceding month), but only when such monthly income

exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00)

has been paid to the Clerk. 28 U.S.C. § 1915(b)(2) and 1914(a).

       To ensure compliance with this fee-collection procedure, the Clerk will be

DIRECTED to provide a copy of this memorandum opinion and the accompanying order

to the custodian of inmate accounts at the institution where Plaintiff is now confined, and

to the Attorney General for the State of Tennessee. This order shall be placed in Plaintiff’s

prison file and follow him if he is transferred to another correctional institution. The Clerk

will also be DIRECTED to provide a copy to the Court’s financial deputy.

II.    SCREENING

       A.     Standard of Review

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen

prisoner complaints and sua sponte dismiss any claims that are frivolous or malicious, fail

to state a claim for relief, or seek monetary damages against a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d

1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court in Ashcroft


                                               2


Case 2:20-cv-00173-TAV-CRW Document 6 Filed 10/21/20 Page 2 of 6 PageID #: 20
v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs

dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because

the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630

F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them

to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff

might later establish undisclosed facts supporting recovery are not well-pled and do not

state a plausible claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and

conclusory recitations of the elements of a claim which are not supported by specific facts

are insufficient to state a plausible claim for relief. Iqbal, 556 U.S. at 681.

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself

create any constitutional rights; it creates a right of action for the vindication of

constitutional guarantees found elsewhere”).

       B.     Allegations

       Plaintiff alleges that Sergeant Wilson has denied “trustie” positions to all inmates

in the “G-Pod,” which is where he and all inmates with prior sexual offenses are housed


                                               3


Case 2:20-cv-00173-TAV-CRW Document 6 Filed 10/21/20 Page 3 of 6 PageID #: 21
[Doc. 2 at 3–4]. Plaintiff specifically alleges that the denial of these positions to “G-pod”

inmates is due to those inmates’ charges, which he and the other inmates view as

discrimination [Id. at 4]. Plaintiff has sued Defendant Wilson and seeks only “not to be

discriminated against” [Id. at 1, 3, 5].

       C.     Analysis

       First, to the extent that Plaintiff seeks relief under § 1983 on behalf of other inmates

in the “G-pod,” he has no standing to do so. Newsom v. Norris, 888 F.2d 371, 381 (6th

Cir. 1989) (holding that a “a prisoner who initiates a civil action challenging certain

conditions at a prison facility in his individual capacity is limited to asserting alleged

violations of his own constitutional rights and, absent a request for class certification, lacks

standing to assert the constitutional rights of other prisoners”).

       Also, to the extent that Plaintiff alleges that Defendant Wilson’s denial of a “trustie”

position to him violates his constitutional rights, a prisoner does not have a “constitutional

right to prison employment or a particular prison job,” a property right to wages for his

work, or a statutory right to sentence reduction credits. Carter v. Tucker, 69 F. App’x 678,

680 (6th Cir. 2003).

       Moreover, as set forth above, Plaintiff’s allegation that Defendant Wilson’s act of

denying him a “trustie” position amounts to discrimination also fails to state a claim upon

which relief may be granted under § 1983. The Equal Protection Clause provides that “[n]o

State shall ... deny to any person within its jurisdiction the equal protection of the laws.”

U.S. Const., amend. XIV, § 1. In order to state a viable equal protection claim, “a plaintiff

                                               4


Case 2:20-cv-00173-TAV-CRW Document 6 Filed 10/21/20 Page 4 of 6 PageID #: 22
must adequately plead that the government treated the plaintiff ‘disparately as compared

to similarly situated persons and that such disparate treatment either burdens a fundamental

right, targets a suspect class, or has no rational basis.’” Ctr. For Bio-Ethical Reform, Inc.

v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (quoting Club Italia Soccer & Sports

Org., Inc. v. Charter Twp. of Shelby, Mich., 470 F.3d 286, 299 (6th Cir. 2006)).

       As set forth above, inmates do not have a constitutional right to a job in jail, and

thus Plaintiff has not alleged interference with a fundamental right.               Moreover,

“[c]onvicted sex offenders are not a suspect class” for purposes of the Equal Protection

Clause. Cutshall v. Sundquist, 193 F.3d 466, 482 (6th Cir. 1999). Accordingly, Plaintiff’s

allegation that Defendant Wilson has denied him and other sex offender inmates “trustie”

positions in the jail fails to state a claim upon which relief may be granted under § 1983.

III.   CONCLUSION

       For the reasons set forth above:

       1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] will be
              GRANTED;

       2.     Plaintiff will be ASSESSED the civil filing fee of $350.00;

       3.     The custodian of Plaintiff’s inmate trust account will be DIRECTED to
              submit the filing fee to the Clerk in the manner set forth above;

       4.     The Clerk will be DIRECTED to provide a copy of this memorandum
              opinion and the accompanying order to the custodian of inmate accounts at
              the Campbell County Jail and to the Court’s financial deputy;

       5.     Even liberally construing the complaint in favor of Plaintiff, it fails to state a
              claim upon which relief may be granted under § 1983;


                                              5


Case 2:20-cv-00173-TAV-CRW Document 6 Filed 10/21/20 Page 5 of 6 PageID #: 23
      6.    Accordingly, this action will be DISMISSED pursuant to 28 U.S.C.
            §§ 1915(e)(2)(B) and 1915(A); and

      7.    The Court CERTIFIES that any appeal from this action would not be taken
            in good faith and would be totally frivolous. See Rule 24 of the Federal Rules
            of Appellate Procedure.

      AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

      ENTER:


                                 s/ Thomas A. Varlan
                                 UNITED STATES DISTRICT JUDGE




                                           6


Case 2:20-cv-00173-TAV-CRW Document 6 Filed 10/21/20 Page 6 of 6 PageID #: 24
